Citation Nr: 0520978	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  02-14 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for scleroderma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel




INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision in 
which the RO denied service connection for scleroderma.  The 
veteran filed a notice of disagreement (NOD) in January 2002 
and the RO issued a statement of the case (SOC) in August 
2002.  The veteran filed a substantive appeal in September 
2002.

The veteran requested a hearing before a a member of the 
Board at the RO (travel board hearing), but withdrew this 
request in October 2002.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Scleroderma did not manifest until many years after 
service, and the more persuasive medical evidence indicates 
that there is no relationship between that disease and the 
veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for scleroderma are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the August 2002 SOC, March 2005 supplemental SOC 
(SSOC), and notice letters of January 2001, May 2001, and 
March 2004, the RO notified the veteran and his 
representative of the legal criteria governing his claim, the 
evidence that had been considered in connection with his 
appeal, and the bases for the denial of his claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the January 2001, May 2001, and 
March 2004 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the RO notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO informed him that  he could submit 
statements from people who are were aware of his condition, 
and requested that he provide information, and, if necessary, 
authorization, to enable it to attempt to obtain any 
outstanding medical evidence pertinent to the claims on 
appeal.  The RO also invited the veteran to submit any 
evidence in his possession that pertained to his claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the  decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
indicated above, all four content of notice requirements have 
been met in this case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided both before and 
after the rating action on appeal.  However, the Board finds 
that any lack of pre-adjudication notice in this case has 
not, in any way, prejudice the veteran.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.

As indicated above, the August 2002 SOC and March 2005 SSOC 
notified the veteran what was needed to substantiate his 
claim and also identified the evidence that had been 
considered in connection with his claim.  Furthermore, in the 
letters of January 2001, May 2001, and March 2004, the RO 
advised the veteran of VA's responsibilities to notify and 
assist him in his claim.  After the SOC and SSOC and  notice 
letters, the veteran was afforded an opportunity to respond.  
Neither in response to those letters, nor at any other point 
during the appeal, has the veteran identified sources of 
pertinent medical evaluation and/or treatment other than 
those from whom records have been obtained or submitted.  

In this regard, the Board also points out that there is no 
indication whatsoever that any additional action is needed to 
comply with the duty to assist the veteran.  The RO arranged 
for the veteran to undergo a VA medical examination to obtain 
a medical opinion addressing the etiology of his scleroderma; 
the report of that examination is of record.  Additionally, 
all pertinent VA and private treatment records have been 
associated with the claims file.  Significantly, neither the 
veteran nor his attorney has identified, and the record does 
not otherwise indicate, any additional, existing records 
pertinent to the claim on appeal that need to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.  



II. Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or from aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service.  38 C.F.R. §§ 
3.102, 3.303(d).  Service connection requires findings as to 
the existence of a current disability and of a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993). 

The veteran contends that scleroderma is related to his 
military service.  However, considering the evidence of 
record in light of the above, the Board finds that the weight 
of the evidence is against the veteran's claim.

The veteran's service medical records  reflect no complaints 
or findings related to, or any diagnosis of, scleroderma.  
Pertinent to the current claim, the veteran's service medical 
records reflect only limited evidence of skin problems-
single single incidents of low-grade eczema and a possible 
infection for an insect bite.  Neither the report of the 
veteran's discharge examination nor the medical history form 
then completed by the veteran includes any reference to any 
joint, bone, or skin problems.  The veteran's DD form 214 
notes a military occupational specialty of quarryman.

Post-service, the record includes two medical opinions that 
address the question of the etiology of the veteran's current 
scleroderma.  

In support of the claim for service connection is a February 
2001 statement from Drs. Kathryn Wildy and Dana P. Ascherman, 
in which the physicians note that the veteran was first 
diagnosed with scleroderma in August 1999.  The physicians 
indicated that there is very good evidence that people who 
have been exposed to silica, such as foundry workers, miners, 
and sandblaster, can develop scleroderma due to their 
exposure even up to 25 years after the exposure ceased.  
Based on information that the veteran was exposed to silica 
during his military service, the physicians opined that the 
contribution of the veteran's previous exposure could not be 
discounted as the source of his condition.

While the above-referenced comments suggest a possible 
relationship between the  veteran's alleged exposure to 
silica dust in service and scleroderma, the Board finds that 
this opinion does not provide a sufficient basis for a grant 
of service connection in this case.  As indicated above, the 
opinion only indicates the possibility of a nexus to 
service-it does not include any expression of the likelihood 
that the veteran's scleroderma is related to service.  The 
factual basis for the opinion also is not clearly stated, and 
the opinion does not appear to be a fully informed one.  
Regarding the latter, the opinion does not address or appear 
to take into consideration the veteran's post-service 
employment history that included 23 years at a pottery/china 
company, which is reflected in the evidence generated in 
connection with an earlier pension claim.  Notably, an August 
2001 report of contact with an expert in the manufacturing 
process of china and pottery indicates that exposure to 
silica dust was an issue in the glassware and pottery 
industry, and that workers have been routinely exposed to 
silica dust in the manufacturing process.  The expert also 
indicated that exposure to sand would involve exposure to 
silica dust.  Significantly, in connection with the pension 
claim, the veteran reported that he had a work related injury 
in which a large container of sand fell on him.

Finally, the Board notes that the opinion by Drs.Wildy and 
Ascherman otherwise appears inconsistent with the actual 
facts of this case.  While those physicians indicated that 
scleroderma could manifest up to 25 years after exposure 
ceased, in the present case, the disease first manifested 
more than 30 years after military service, which is clearly 
beyond the 25-year period set by the physicians. 

By contrast, the record also includes the report of a 
December 2004 VA examination, obtained specifically for the 
purpose of resolving the matter of the etiology of the 
veteran's scleroderma.  As noted in the report, the physician 
conducted a comprehensive examination of the veteran, as well 
as reviewed the veteran claims file (which then included the 
February 2001 private medical opinion, addressed above), 
treatment records (to include some not yet associated with 
the claims file), and medical literature pertinent to the 
disease under consideration.  The physician opined that her 
examination and review did not support a correlation between 
current scleroderma and the veteran's military service.  By 
way of explanation, the physician noted that scleroderma is a 
rapidly progressive tissue disorder, that the veteran's 
disease started in 1999, and that the veteran's activities in 
the military "in what he states was a limestone quarry" was 
33 years prior to the onset of the disease.  

Given the foregoing, the Board finds that the more definitive 
December 2004 VA medical opinion, which clearly was based 
upon a more complete picture of the veteran's history, and 
appears more consistent with these facts, constitutes the 
most persuasive evidence on the question of a medical nexus 
between current scleroderma and service.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of 
the BVA to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  See also Guerrieri v.  Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  

In addition to the medical evidence noted above, the Board 
has carefully considered the veteran's assertions, advanced 
in connection with the current appeal, that he is entitled to 
service connection.  However, as a layperson without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical 
matter-here, on the question of whether there is a medical 
relationship between current scleroderma and his military 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  In this case, as noted above, 
the more probative, competent evidence weighs against the 
claim.

Accordingly, under these circumstances, the Board must 
conclude that the preponderance of the evidence is against 
the claim for service connection.  As such, the benefit-of-
the-doubt doctrine is not applicable, and the claim on appeal 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for scleroderma is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


